Rule 1920.17. Discontinuance. Withdrawal of Complaint.

      (a)    The plaintiff may withdraw the divorce complaint and discontinue the
divorce action by praecipe that includes a certification that:

              (1)   no ancillary claims or counterclaims have been asserted by
either party; and

             (2)    grounds for divorce have not been established.

      (b)    A party may withdraw a claim of equitable distribution only:

             (1)    by written consent of both parties filed with the court, or

              (2)   after filing and serving on the other party a written notice that
the party intends to withdraw the claim of equitable distribution 20 days after
service of the notice.

       (c)   The notice required in subdivision (b) above shall be substantially in
the following form:

                                      (Caption)

 NOTICE OF INTENTION TO WITHDRAW CLAIM FOR EQUITABLE DISTRIBUTION

TO: ________________________________________

      (PLAINTIFF)         (DEFENDANT)

       (Plaintiff) (Defendant) intends to withdraw (his) (her) pending claim for
equitable distribution of property twenty days after the service of this notice.
Unless you have already filed with the court a written claim for equitable
distribution, you should do so within twenty days of the service of this notice, or
you may lose the right to assert a claim for equitable distribution. If a decree in
divorce is entered and you have not filed a claim for equitable distribution, you
will forever lose the right to equitable distribution of property.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH
BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING
A LAWYER. IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY
BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO
FEE.

                        _______________________________
                                         (Name)

                         _______________________________

                                        (Address)

                         _______________________________

                                       (Telephone)

      (d)    In the event one party dies during the course of the divorce
proceeding, no decree of divorce has been entered and grounds for divorce have
been established, neither the complaint nor economic claims can be withdrawn
except by the consent of the surviving spouse and the personal representative of
the decedent. If there is no agreement, the economic claims shall be determined
pursuant to the Divorce Code. If no personal representative has been appointed
within one year of the decedent’s death, then, upon motion of the surviving party,
the court may allow the withdrawal or dismissal of the complaint and/or any
pending economic claims.

Note: To the extent that Tosi v. Kizis, 85 A.3d 585 (Pa. Super. 2014) holds that 23 Pa.C.S.
§3323(d.1) does not prevent the plaintiff in a divorce action from discontinuing the
divorce action following the death of the defendant after grounds for divorce have been
established, it is superseded.

                                           ***

Rule 1920.31. Joinder of Related Claims. Child and Spousal Support. Alimony.
Alimony Pendente Lite. Counsel Fees. Expenses.

        (a)    (1)    [Within thirty days after the service of the pleading or petition
containing a] When either party has raised a claim for alimony or counsel fees, costs
and expenses, each party shall file a true copy of the most recent federal income tax
return, pay stubs for the preceding six months, a completed Income Statement in the
form required at Rule 1910.27(c)(1) and a completed Expense Statement in the form
required by Rule 1910.27(c)(2)(B). A party may not file a motion for the
appointment of a master or a request for court action regarding alimony, alimony
pendente lite or counsel fees, cost and expenses until at least 30 days following
the filing of that party’s tax returns, Income Statement and Expense Statement.
The other party shall file the tax returns, Income Statement and Expense
Statement within 20 days of service of the moving party’s documents. If a claim
for child support, spousal support or alimony pendente lite is raised in a divorce
complaint, no expense form is needed in a support action that can be decided pursuant
to the support guidelines unless a party claims unusual needs or unusual fixed
expenses or seeks deviation pursuant to Rule 1910.16-5 or apportionment of expenses
pursuant to Rule 1910.16-6.


                                             2
                                                ***

Rule 1920.33. Joinder of Related Claims. Distribution of Property.
Enforcement.

       (a)     [Within ninety days after service of a pleading or petition containing
a claim for determination and distribution of property under Section 3502 of the
Divorce Code, e]Each party shall file an inventory specifically describing all property
owned or possessed at the [time the action was commenced] date of separation. A
party may not file a motion for the appointment of a master or a request for court
action regarding equitable distribution until at least 30 days following the filing of
that party’s inventory. The other party shall file the inventory within 20 days of
service of the moving party’s inventory. The inventory shall set forth as of the date
of [the filing of the complaint] separation:

              (1)    a specific description of all marital property in which either or both
have a legal or equitable interest individually or with any other person and the name of
such other person and all marital liabilities; [and]

               (2)    a specific description of all property [in which a spouse has a
legal or equitable interest which is claimed to be excluded from marital property]
or liabilities that are claimed to be non-marital and the basis for such [exclusion]
claim[.]; and

            (3)   the estimated value of each item of marital and non-marital
property and the amount of each marital and non-marital liability.

Note: Subdivision (c) of this rule provides sanctions for failure to file an inventory as required by
this subdivision. An inventory [filed within the ninety day period] may be incomplete where
the party filing it does not know of all of the property involved in the claim for equitable
distribution. Consequently, the rule does not contemplate that a party be precluded from
presenting testimony or offering evidence as to property omitted from the inventory. The
omission may be supplied by the pre-trial statement required by subdivision (b).

        (b)     Within the time required by order of court or written directive of the master
or, if none, at least sixty days before the scheduled hearing on the claim for the
determination and distribution of property, each party shall file and serve upon the other
party a pre-trial statement. The pre-trial statement shall include the following matters,
together with any additional information required by special order of the court:

               (1)     a list of assets, which may be in chart form, specifying

                    (i)    the marital assets, their value, the date of the valuation,
whether any portion of the value is non-marital, and any liens or encumbrances thereon;
and



                                                 3
                    (ii) the non-marital assets, their value, the date of the valuation,
and any liens or encumbrances thereon;

                 (2)   the name and address of each expert whom the party intends to
call at trial as a witness. A report of each expert witness listed shall be attached to the
pre-trial statement. The report shall describe the witness’s qualifications and
experience and state the substance of the facts and opinions to which the expert is
expected to testify and a summary of the grounds for each opinion;

             (3)     the name, address and a short summary of the testimony of each
person, other than the party, whom the party intends to call at trial as a witness;

             (4)    a list of all of the exhibits which the party expects to offer in
evidence, each containing an identifying mark. Any exhibits that do not exceed three
pages shall be attached to the pre-trial statement, and any exhibits which exceed three
pages shall be described;

              (5)    the party’s gross income from all sources, each payroll deduction,
and the party’s net income, including the party’s most recent state and federal income
tax returns and pay stubs;

            (6)  if the party intends to offer any testimony as to his or her expenses,
an Expense Statement in the form required by Rule 1910.27(c)(2)(B);

              (7)    the value of a pension or retirement benefits, the marital portion
thereof, and the facts and documentation upon which the party relies to support the
valuation;

             (8)    if there is a claim for counsel fees, the amount of fees to be
charged, the basis for the charge, and a detailed itemization of the services rendered;

             (9)    where there is a dispute, the description and value of any items of
tangible personal property, the method of evaluating each item, and the evidence,
including documentation, to be offered in support of the valuation;

              (10) a list of marital debts including the amount of each debt as of the
date of separation, the date on which the debt was initially incurred, the initial amount of
the debt and its purpose, the amounts and dates of payments made since the date of
separation, and the evidence that will be offered in support of the claim;

              (11)    a proposed resolution of the economic issues.

        (c)    If a party fails to file either an inventory as required by subdivision (a) or a
pre-trial statement as required by subdivision (b), the court may make an appropriate
order under Rule 4019(c) governing sanctions.


                                               4
        (d)     (1)   A party who fails to comply with a requirement of subdivision (b) of
this rule shall, except upon good cause shown, be barred from offering any testimony or
introducing any evidence in support of or in opposition to claims for the matters not
covered therein.

              (2)   A party shall, except upon good cause shown, be barred from
offering any testimony or introducing any evidence that is inconsistent with or which
goes beyond the fair scope of the information set forth in the pre-trial statement.

       (e)    An order distributing property under Section 3502 of the Divorce Code
may be enforced as provided by the rules governing actions for support and divorce,
and in the Divorce Code.

                                            ***

Rule 1920.42. Affidavit and Decree under § 3301(c) or § 3301(d)(1) of the Divorce
Code. Notice of Intention to Request Entry of Divorce Decree in § 3301(c) and §
3301(d)(1)(i) Divorces. Counter-affidavit.

        (a)    If a complaint has been filed requesting a divorce on the ground of
irretrievable breakdown and

            (1)      both parties have filed an affidavit under § 3301(c) of the Divorce
Code substantially in the form prescribed by Rule 1920.72(b), or

             (2)     either party has filed a § 3301(d) affidavit under § 3301(d) of the
Divorce Code substantially in the form prescribed by Rule 1920.72(d) and has served
it upon the other party along with a form counter-affidavit [the averments of
which] and the other party has admitted or failed to deny the averments of the §
3301(d) affidavit, the prothonotary on praecipe in the form prescribed by Rule
1920.73(b) shall transmit the record to the court, which shall review the record and enter
the appropriate decree. No master shall be appointed.

                                            ***

       (d)(1) Except as provided in (e), no decree shall be entered by the court under §
3301(c) or § 3301(d)(1)(i) of the Divorce Code unless a notice of intention to request
entry of divorce decree, substantially in the form prescribed by Rule 1920.73(a), was
mailed or delivered to the attorney of record of the party against whom the decree is to
be entered or, if there is no attorney of record, to the party, along with a form counter-
affidavit if none has been filed, at least twenty days prior to the date of the filing of the
praecipe to transmit the record. A copy of [T]the praecipe, which shall state the date
and manner of service of the notice, [a copy of which] shall be attached.

             (2)    [If the party against whom the decree is to be entered has no
attorney of record, the notice required by subdivision (d)(1) shall be accompanied

                                             5
by a form counter-affidavit substantially in the form prescribed by Rule
1920.72(e).] The affidavit required under § 3301(d) of the Divorce Code shall be
filed with the prothonotary and served upon the other party, along with a form
counter-affidavit. The moving party must wait a minimum of 20 days after service
of the § 3301(d) affidavit before serving the Notice of Intention to File Praecipe to
Transmit the Record and another form counter-affidavit or filing the waiver of
notice pursuant to Rule 1920.72(c).

        (e)    Notice of intention to request entry of divorce decree shall not be required
prior to entry of a divorce decree

              (1)   where the parties have executed and filed with the prothonotary a
waiver of notice substantially in the form set forth in Rule 1920.72(c); or

             (2)   under § 3301(d) where the court finds that no appearance has been
entered on defendant’s behalf and that defendant cannot be located after diligent
search.

Note: This counter-affidavit will be filed only if the party against whom the decree is to be
entered has not previously denied the allegations of the other party’s affidavit or has not
previously claimed economic relief by counterclaim or petition.

                                               ***

Rule 1920.54. Hearing by Master. Report. Related Claims.

         (a)    If claims for child support, alimony pendente lite, or counsel fees and
expenses have been referred to a master pursuant to Rule 1920.51(a), the master’s
report shall contain separate sections captioned ‘‘Child Support,’’ ‘‘Alimony Pendente
Lite,’’ or ‘‘Counsel Fees and Expenses’’ as appropriate. The report may be in narrative
form stating the reasons for the recommendation and shall include a proposed order
stating

               (1)    the amount of support or alimony pendente lite;

               (2)    by and for whom it shall be paid; and

               (3)    the effective date of the order.

[The Income and Expense Statements shall be attached to the report.]

                                               ***

Rule 1920.55-2. Master’s Report. Notice. Exceptions. Final Decree.

       (a)     After conclusion of the hearing, the master shall:


                                                 6
               (1)    file the record and the report within

                      (i)     twenty days in uncontested actions or;

                      (ii)  thirty days [after] from the last to occur of the receipt of
the transcript by the master or close of the record in contested actions; and

               (2)     immediately serve upon counsel for each party, or, if
unrepresented, upon the party, a copy of the report and recommendation and written
notice of the right to file exceptions.

       (b)     Within twenty days of the date of receipt or the date of mailing of the
master’s report and recommendation, whichever occurs first, any party may file
exceptions to the report or any part thereof, to rulings on objections to evidence, to
statements or findings of fact, to conclusions of law, or to any other matters occurring
during the hearing. Each exception shall set forth a separate objection precisely and
without discussion. Matters not covered by exceptions are deemed waived unless, prior
to entry of the final decree, leave is granted to file exceptions raising those matters.

       (c)   If exceptions are filed, any other party may file exceptions within twenty
days of the date of service of the original exceptions. The court shall hear argument on
the exceptions and enter a final decree.

      (d)   If no exceptions are filed, the court shall review the report and, if
approved, shall enter a final decree.

       (e)     No Motion for Post-Trial Relief may be filed to the final decree.

                                 Explanatory Comment—1995

       The amendments created alternative procedures for appeal from the recommendation of
a master in divorce. Rule 1920.55-1 states that, if the court chooses to appoint a master, the
exceptions procedure set forth in Rule 1920.55-2 will be used unless the court has, by local rule,
adopted the alternative procedure of Rule 1920.55-3.

                                 Explanatory Comment—2006

         The time for filing exceptions has been expanded from ten to twenty days. The purpose
of this amendment is to provide ample opportunity for litigants and counsel to receive notice of
the report and recommendation, to assure commonwealth-wide consistency in calculation of
time for filing and to conform to applicable general civil procedural rules.

                                              ***




                                                7
Rule 1920.71. Form of Notice.

The notice required by Rule 1920.12(c) shall be substantially in the following form:

                      NOTICE TO DEFEND AND CLAIM RIGHTS

        You have been sued in court. If you wish to defend against the claims set forth in
the following pages, you must take prompt action. You are warned that if you fail to do
so, the case may proceed without you and a decree of divorce or annulment may be
entered against you by the court. A judgment may also be entered against you for any
other claim or relief requested in these papers by the plaintiff. You may lose money or
property or other rights important to you, including custody [or visitation] of your
children.

                                           ***

Rule 1920.72. Form of Complaint. Affidavit under § 3301(c) or § 3301(d) of the
Divorce Code. Counter-affidavit. Waiver of Notice of Intention to Request Decree
under § 3301(c) and § 3301(d).

                                           ***

      (e)(1) The counter-affidavit prescribed by Rule 1920.42(d)(2) shall be
substantially in the following form in a § 3301(c) divorce:

                                  (Caption)
                   COUNTER-AFFIDAVIT UNDER § 3301(c) OF THE
                               DIVORCE CODE

       I wish to claim economic relief which may include alimony, division of property,
lawyer’s fees or expenses or other important rights.

       I understand that I must file my economic claims with the prothonotary in writing
and serve them on the other party. If I fail to do so before the date set forth on the
Notice of Intention to Request Divorce Decree, the divorce decree may be entered
without further notice to me, and I shall be unable thereafter to file any economic claims.

      I verify that the statements made in this counter-affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§4904, relating to unsworn falsification to authorities.


Date: ________________________            __________________________________

                                                        (PLAINTIFF) (DEFENDANT)


                                            8
NOTICE: IF YOU DO NOT WISH TO CLAIM ECONOMIC RELIEF, YOU SHOULD NOT
FILE THIS COUNTER-AFFIDAVIT.

      (2)      The counter-affidavit prescribed by Rule 1920.42(d)(2) shall be
substantially in the following form in a § 3301(d) divorce:

                                       (Caption)
                                COUNTER-AFFIDAVIT
                        UNDER § 3301(d) OF THE DIVORCE CODE

1. Check either (a) or (b):

       □(a)    I do not oppose the entry of a divorce decree.

       □(b)    I oppose the entry of a divorce decree because (Check (i), (ii), (iii) or
[both] all):

               □(i)   The parties to this action have not lived separate and apart for a
period of at least two years.

               □(ii)   The marriage is not irretrievably broken.

               □(iii) There are economic claims pending.

(2) Check [either] (a), (b) or [(b)] (c) :

       □(a) I do not wish to make any claims for economic relief. I understand that I
may lose rights concerning alimony, division of property, lawyer’s fees or expenses if I
do not claim them before a divorce is granted.

      □(b) I wish to claim economic relief which may include alimony, division of
property, lawyer’s fees or expenses or other important rights.

       [I understand that in addition to checking (b) above, I must also file all of
my economic claims with the prothonotary in writing and serve them on the other
party. If I fail to do so before the date set forth on the Notice of Intention to
Request Divorce Decree, the divorce decree may be entered without further
notice to me, and I shall be unable thereafter to file any economic claims.]

     I UNDERSTAND THAT IN ADDITION TO CHECKING (b) ABOVE, I MUST
ALSO FILE ALL OF MY ECONOMIC CLAIMS WITH THE PROTHONOTARY IN
WRITING AND SERVE THEM ON THE OTHER PARTY. IF I FAIL TO DO SO
BEFORE THE DATE SET FORTH ON THE NOTICE OF INTENTION TO REQUEST
DIVORCE DECREE, THE DIVORCE DECREE MAY BE ENTERED WITHOUT
FURTHER NOTICE TO ME, AND I SHALL BE UNABLE THEREAFTER TO FILE ANY
ECONOMIC CLAIMS.

                                              9
       □(c)   Economic claims have been raised and are not resolved.

      I verify that the statements made in this counter-affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904 relating to unsworn falsification to authorities.


Date: _______________________________            _______________________________

                                                        (PLAINTIFF/DEFENDANT)

NOTICE: IF YOU DO NOT WISH TO OPPOSE THE ENTRY OF A DIVORCE DECREE
AND YOU DO NOT WISH TO MAKE ANY CLAIM FOR ECONOMIC RELIEF, YOU
SHOULD NOT FILE THIS COUNTER-AFFIDAVIT.



                                           ***

Rule 1920.75. Form of Inventory.

The inventory required by Rule 1920.33(a) shall be substantially in the following form:

                                        (Caption)
                                      INVENTORY
                                           OF

                _____________________________________________



(Plaintiff) (Defendant) files the following inventory of all property owned or possessed by
either party at the [time this action was commenced] date of separation and all
property transferred within the preceding three years.

(Plaintiff) (Defendant) verifies that the statements made in this inventory are true and
correct. (Plaintiff) (Defendant) understands that false statements herein are made
subject to the penalties of 18 Pa.C.S. § 4904 relating to unsworn falsification to
authorities.

______________________________
(Plaintiff) (Defendant)

                               ASSETS OF THE PARTIES



                                            10
(Plaintiff) (Defendant) marks on the list below those items applicable to the case at bar
and itemizes the assets on the following pages.

( ) 1. Real Property

( ) 2. Motor vehicles

( ) 3. Stocks, bonds, securities and options

( ) 4. Certificates of deposit

( ) 5. Checking accounts, cash

( ) 6. Savings accounts, money market and savings certificates

( ) 7. Contents of safe deposit boxes

( ) 8. Trusts

( ) 9. Life insurance policies (indicate face value, cash surrender value and current
beneficiaries)

( ) 10. Annuities

( ) 11. Gifts

( ) 12. Inheritances

( ) 13. Patents, copyrights, inventions, royalties

( ) 14. Personal property outside the home

( ) 15. Business (list all owners, including percentage of ownership, and officer/director
positions held by a party with company)

( ) 16. Employment termination benefits—severance pay, worker’s compensation
claim/award

( ) 17. Profit sharing plans

( ) 18. Pension plans (indicate employee contribution and date plan vests)

( ) 19. Retirement plans, Individual Retirement Accounts

( ) 20. Disability payments


                                             11
( ) 21. Litigation claims (matured and unmatured)

( ) 22. Military/V. A. benefits

( ) 23. Education benefits

( ) 24. [Debts due, including loans, mortgages held] Accounts receivable,
including loans and mortgages payable to a party

( ) 25. Household furnishings and personalty (include as a total category and attach
itemized list if distribution of such assets is in dispute)

( ) 26. Other

                                    MARITAL PROPERTY

(Plaintiff) (Defendant) lists all marital property in which either or both spouses have a
legal or equitable interest individually or with any other person as of the date [this
action was commenced] of separation:

Item            Description of       Names of      Estimated Value
Number          Property             all Owners    at Date of Separation

                                  NON-MARITAL PROPERTY

(Plaintiff) (Defendant) lists all property in which a spouse has a legal or equitable
interest which is claimed to be excluded from marital property:

Item            Description of Reason for Estimated Value    Estimated Value
Number          Property       Exclusion at Date of Marriage at Date of Separation

                                  PROPERTY TRANSFERRED

Item   Description of Date of Consider- Person to        Estimated Value
Number Property       Transfer ation    Whom Transferred at Date of Separation



                                         LIABILITIES

Item            Description of       Names of      Names of      Estimated Amount
Number          Property             all Creditors all Debtors   at Date of Separation



                                             ***

                                              12